Magruder, J.,
delivered the opinion of this court.
The appeal in this case was taken by the appellant from an order of Washington County Court, dismissing a petition filed therein by her. The petition is grounded on the act of 1845, ch. 166, 1st and 2d sections, and asked that the appellee be *486required to give security, agreeably to the said act. The deed of trust was executed in October, 1845, some time before the act of Assembly was passed.
Whether this law embraced deeds executed and recorded before its passage, is the question.
We are of opinion, that the law is confined in its operation to deeds executed since the act of 1845 took effect. The court below was therefore correct in dismissing the petition.
If this law required trustees named in deeds executed before its passage, to give bond, then every trustee whose deed is placed upon record, must comply with its provisions. This surely was not the design of the General Assembly.
The second section requires the clerk to give notice to the County Court, or some one of the judges thereof, when any trustee has failed or refused to give the bond required of him, for the space of “ three months after the deed or other security is deposited with him to be recorded.” If the act of Assembly required this of the appellee, then he might have been removed, and another trustee appointed, because of his failure to do an act never required but by this law, and yet to be done by him before the law was in existence.
The words of the act of Assembly will not warrant the construction, that trustees named in deeds executed and recorded before its passage, shall give bonds within three months after its passage. It is express that the bond, if to be executed at all, is to be given within three months after the deed “is deposited with the clerk to be recorded.”
ORDER AFFIRMED.